DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The claims filed 8/26/2022 are examined in this Office action.

Election/Restrictions
Applicant's election with traverse of Invention II, claims 21-25, in the reply filed on 8/26/2022 is acknowledged. The traversal is on the ground(s) that inventions I and II are related and do not impose any undue search burden on the Examiner. The traversal further states there is no undue search burden as the sets of oligonucleotides are the same or substantially the same.  This is found persuasive.
The restriction between Inventions I and II is withdrawn upon further consideration.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim 26 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/26/2022. Applicant did not traverse the restriction between Group I and Group III or Group II and Group III.

The election of species requirement is withdrawn.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892 or a submitted IDS, they have not been considered.

Drawings
The drawings were received on 2/12/2020.  These drawings are not accepted. Applicant filed a copy of the drawings that includes color figures. It is unclear if applicant intends the application to include color figures.
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

With regards to the scanned copy of the color drawings, the following notes are provided. The use of text within shaded boxes renders the text blurry such that is not readable or suitable for publication purposes. Furthermore, the size of the text renders it pixelated and difficult to read such that it is not suitable for publication purposes.
If applicant does not intend the application to include color figures, it is suggested that applicant file figures executed solely in black and white and without text printed over shading.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - The Incorporation by Reference paragraph required by 37 CFR 1.821(c)(1) is missing or incomplete. See item 1) a) or 1) b) above. In the present application, the Incorporation by Reference paragraph is missing.
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.

Specification
The disclosure is objected to because of the following informalities: the Incorporation by Reference paragraph required for sequence disclosure compliance is missing.  
Appropriate correction is required.

The use of terms, such as Epi proColon®, which are trade names or marks used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore, the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM, or ® following the term. It is noted that some trade marks, including Qiagen®, are properly identified but others such as “Epi proColon” are not. It is requested applicant review the specification for proper trade name or mark usage.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

The disclosure is objected to because of the following informalities: the specification uses the format “SEQ ID NOs” [XXX] rather than “SEQ ID NOs:” [XXX].  
Appropriate correction is required.

Claim Objections
Claims 10, 16, 17, 22, 24 and 25 are objected to because of the following informalities:  the claims use the format “SEQ ID NOs” [XXX] rather than “SEQ ID NOs:” [XXX].  Appropriate correction is required.

Claim Interpretation
Claim 10 is drawn to an “oligonucleotide”. The term is defined in the instant specification as:
The term "oligonucleotide" as used herein refers to a linear oligomer of 5 to 50 ribonucleotides or preferably deoxyribonucleotides (p. 30)

The “oligonucleotide” is a selected from a primer and probe, which the instant specification defines as followed:
The term "primer oligonucleotide" as used herein refers to a single-stranded oligonucleotide sequence comprising at its 3' end a priming region which is substantially complementary to a nucleic acid sequence sought to be copied (the template) and serves as a starting point for synthesis of a primer extension product (p. 30)

The term "probe oligonucleotide" or "probe" as used herein refers to an oligonucleotide that is used to detect an amplicon by annealing to one strand of the amplicon (p. 32)

The oligonucleotide comprises “a sequence that is substantially identical to a stretch of contiguous nucleotides” of one of the recited SEQ ID NOs. The term “a sequence” broadly encompasses any portion of the recited SEQ ID NOs. Because the “oligonucleotide” is defined in the instant specification, the length of the nucleotide sequence must be 5 to 50 nucleotides.
	The term “substantially identical” is interpreted in view of the instant specification as follows:
"Substantially identical" means that an oligonucleotide does not need to be 100% identical to a reference sequence but can comprise mismatches and/or spacers as defined herein. (p. 29)


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 10, 16, 17, 18, 19, 21, 22, 23, 24 and 25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural product without significantly more.
	The claim(s) recite(s) “an oligonucleotide selected from the group consisting of a primer and probe, comprising a sequence that is substantially identical to a stretch of contiguous nucleotides” of one of the recited SEQ ID NOs. The recited SEQ ID NOs encompass genomic DNA sequences, bisulfite treated nucleic acid sequences and their reverse complements.
	The claims broadly encompass judicial exceptions in the form of a natural product, in particular oligonucleotides having naturally occurring genomic DNA sequences and genomic DNA sequences that are not impacted by bisulfite treatment. Genomic DNA sequences not impacted by bisulfite treatment include sequences having methylated cytosines. A sequence having a non-methylated cytosine is substantially identical to the same sequence but with methylated cytosines and vice versa.
	It is noted the SEQ ID NOs of the claims include naturally occurring sequences which the claimed product’s sequence may be substantially identical to. Furthermore, oligonucleotides identical to the genomic DNA sequence are broadly encompassed as being “substantially identical” to any DNA sequences having C to T or G to A changes as a result of bisulfite treatment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 16-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 10 and 16-25, the claims recite “substantially identical”. The term is defined in the instant specification as noted above. It is unclear what are the metes and bounds of the scope of the element. For examples, is there a maximum number of mismatches or spacers that are allowed? Does the element encompass oligonucleotides having 2-3 mismatches but not 4-5 mismatches? Is there a minimum amount of sequence identity that is required? Does the element encompass oligonucleotides having 98% to 99.9999% sequence identity but not 97% to 97.9999% sequence identity?
Regarding claim 16, the claim recites “preferably one of SEQ ID NOs” [XXX]. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 16 recites the broad recitation “a stretch of contiguous nucleotides of one of SEQ ID NOs 2-5 is substantially identical to a stretch of contiguous nucleotides of one of SEQ ID NOs 7-10”, and the claim also recites “preferably one of SEQ ID NOs…” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding claim 23, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 23 recites the broad recitation “at least two…primer pairs”, and the claim also recites “preferably at least three primer pairs” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 10 and 16-25 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Fodor (US 2001/0053519 A1).
Regarding claims 10, 16, 17, 18 and 19, Fodor teaches a set of isolated nucleic acids that includes all possible oligonucleotides with a length of 10 nucleotides (para. 101).
Fodor further teaches the oligonucleotides may be probes or primers (para. 3, 50, 61 and 118).
Regarding claim 20, Fodor further teaches the isolated nucleic acids of the set are labeled (para. 118).
Regarding claims 21, 22, 23, 24 and 25, Fodor teaches a set of isolated nucleic acids that includes all possible oligonucleotides with a length of 10 nucleotides (para. 101), and thus comprises a first and second oligonucleotide having the elements of claim 10.
Because Fodor teaches a set of isolated nucleic acids that includes all possible oligonucleotides with a length of 10 nucleotides, Fodor anticipates an oligonucleotide encompassed by each of the numerous embodiments encompassed by the pending claims. The oligonucleotides of Fodor as a set have sufficient structural features to interact with any number of nucleic acid targets.

	Claim(s) 10, 16-19 and 21-25 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by The Random Primer 36 product of NEB Catalog (1998/1999).
	Regarding claims 10, 16, 17, 18 and 19, the NEB catalog offered for sale a random primer mix of 36-mers. As the calculation below shows, each tube included 1.7 x 1015 36-mers in a vial sold by NEB.
a.	Molecular weight of 36-mer:
	36 x 325 daltons/nucleotide = 11,700 daltons = 11,700 g/mol
b.	How many molecules of 36-mer in a vial sold by NEB:
	1 A260 unit = 33 mg = 3.3 x 10-5 g
	3.3 x 10-5 g  / 11,700 g/mol = 2.8 x 10-9 mol
	(2.8 x 10-9 mol) x (6.02 x 1023 molecules/mol) = 1.7 x 1015 molecules
Each of the 36-mers in the vial is comprised of 12 overlapping sequences of 25 nucleotides (i.e. nucleotides 1-25, nucleotides 2-26, nucleotides 3-27…nucleotides 12-36), and thus, the vial of 36-mers sold by NEB inherently includes 2.0 x 1016 nucleic acid sequences of 25 nucleotides. This means that within a vial of 36-mers sold there is statistically a sufficient number of molecules necessary to have each possible nucleic acid sequence of 25 nucleotides represented on average around 18 times based on the following calculation:
(2.0 x 1016 segments of 25 nucleotides) / (1.12 x 1015 possible sequences of 25 nucleotides) = 18 copies
The sequences of 25 nucleotides that make up each 36-mer sold by NEB has a sequence that is “substantially identical” to each of the recited SEQ ID NOs.
Regarding claims 21, 22, 23, 24 and 25, the NEB catalog offered for sale a random primer mix of 36-mers as described above, and thus comprises a first and second oligonucleotide having the elements of claim 10.
Because the NEB catalog teaches a set of isolated nucleic acids that includes all possible oligonucleotides with a length of 36 nucleotides, the NEB catalog anticipates an oligonucleotide or set of oligonucleotides encompassed by each of the numerous embodiments encompassed by the pending claims. The oligonucleotides of the NEB Catalog as a set have sufficient structural features to interact with any number of nucleic acid targets.

Claim(s) 10, 16, 17, 18, 16, 21, 24 and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jung (Oncology Reports. 2011. 25:245-252).
Regarding claims 10, 16, 17, 18, 19, 21, 24 and 25, Jung teaches oligonucleotides for the analysis of ADCYAP1 as depicted in Table II. The oligonucleotides, including pMSP-UM-ADCYAP1-R and pMSP-M-ADCYAP1-R, that comprise a sequence that is substantially identical to “a stretch” of contiguous nucleotides in SEQ ID NO: 2 and SEQ ID NO: 12.
The oligonucleotides are encompassed by the full scope of the claimed oligonucleotide “probes”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over The Random Primer 36 product of NEB Catalog (1998/1999) and Rothstein (PNAS. 1994. 91:4155-4159).
	While claim 10 is anticipated by the NEB Catalog, the claim is also rendered obvious as encompassing claim 20 for the reasons provided below.
	Regarding claims 10 and 20, the NEB catalog offered for sale a random primer mix of 36-mers. As the calculation below shows, each tube included 1.7 x 1015 36-mers in a vial sold by NEB.
a.	Molecular weight of 36-mer:
	36 x 325 daltons/nucleotide = 11,700 daltons = 11,700 g/mol
b.	How many molecules of 36-mer in a vial sold by NEB:
	1 A260 unit = 33 mg = 3.3 x 10-5 g
	3.3 x 10-5 g  / 11,700 g/mol = 2.8 x 10-9 mol
	(2.8 x 10-9 mol) x (6.02 x 1023 molecules/mol) = 1.7 x 1015 molecules
Each of the 36-mers in the vial is comprised of 12 overlapping sequences of 25 nucleotides (i.e. nucleotides 1-25, nucleotides 2-26, nucleotides 3-27…nucleotides 12-36), and thus, the vial of 36-mers sold by NEB inherently includes 2.0 x 1016 nucleic acid sequences of 25 nucleotides. This means that within a vial of 36-mers sold there is statistically a sufficient number of molecules necessary to have each possible nucleic acid sequence of 25 nucleotides represented on average around 18 times based on the following calculation:
(2.0 x 1016 segments of 25 nucleotides) / (1.12 x 1015 possible sequences of 25 nucleotides) = 18 copies
The sequences of 25 nucleotides that make up each 36-mer sold by NEB has a sequence that is “substantially identical” to each of the recited SEQ ID NOs.
	Because the 36-mers sold by NEB as labeled by Rothstein are statistically comprised of every possible 25-mer, 20-mer, 15-mer, 10-mer, etc. the 36-mers include sequences that are identical or substantially identical to a stretch of contiguous nucleotides from one of the recited SEQ ID NOs.
	While NEB sold the above set of oligonucleotides, NEB does not teach the set of 36-mers includes a label.
	However, Rothstein teaches using the universal 36-mers from NEB that are labeled with dUTP for detection (p. 4156, Apoptosis and DNA Fragmentation). Therefore, it would have been obvious to label the primer set of the NEB Catalog for detection of target molecules.
Regarding claim 20, the 36-mers of NEB as modified by Rothstein comprise a fluorescein, which is a ligand for an antifluorescein-conjugated horseradish peroxidase (p. 4156, Apoptosis and DNA Fragmentation).

Conclusion
No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574. The examiner can normally be reached 7 am EST to 4:30 EST with second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH G. DAUNER/           Primary Examiner, Art Unit 1634